DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s newly added claim limitation in the independent claim 1, the Applicant refers the Applicant’s Original Specification, Page 4, lines 14-18 for support. The Applicant refers to (in Page 10 of the Applicant’s Remarks filed on 11/30/2021) the Applicant’s Original Specification which discloses that “The single-blades must be hinged to the rotor mast with a rocker hinge of very small stiffness so as to avoid generating back-and-forth torque on the rotor mast during rotation of the single-blades. When the rotor is stopped, for example during cruising flight, this hinge of very small stiffness must be locked in order to secure the single-blades firmly in the . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim subject matter as disclosed in Claims 26-29 in combination with the claim subject matter as disclosed in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification lacks antecedent basis for the claim subject matter as disclosed in Claim 1 and the claim subject matter as disclosed in claims 26-29 with the combination of the claim subject matter in Claim 1. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 13, and 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the newly added claim verbiage “a hinge which supports substantially free movement for positive angles, which are upward angles, of the single-blades and which blocks movement for zero or negative angles, which are downward angles, of the single-blades” is considered to be new subject matter. The Applicant’s Original Specification discloses that “The single-blades must be hinged to the rotor mast with a rocker hinge of very small stiffness so as to avoid generating back-and-forth torque on the rotor mast during rotation of the single-blades. When the rotor is stopped, , this hinge of very small stiffness must be locked in order to secure the single-blades firmly in the "horizontal" position (i.e. substantially in alignment with the roll axis of the aerodyne)” (Page 5, ll. 33-37; Page 6, ll. 1-5). The aforementioned statement clearly indicates that the hinge itself is not responsible for blocking movement for zero or negative angles. It implies that an additional structure is required to lock the hinge in order to secure the single-blades firmly in the "horizontal" position. Furthermore, the aforementioned statement also does not explicitly indicate that the hinge supports substantially free movements. The aforementioned statement does indicate the hinge provides movement for the blade but it fails to provide support that the hinge provides substantially free movement for positive angles. Furthermore, the Examiner was not able to find support for the Applicant’s newly added claim verbiage in the entirety of the Applicant’s Original Specification. Therefore, the newly added claim verbiage is deemed to be new subject matter. 
Regarding Claims 26-29, the claim verbiage with the combination of the independent claim subject matter as disclosed in the independent claim 1 discloses embodiments which are not fully support or disclosed in the Applicant’s Original Specification. Since Claim 1 discloses “the rotor comprises at least two of the at least one single-blade that are identical and rotate in opposite directions, each about a respective one of axes of rotation that are longitudinally spaced apart along the roll axis of the fuselage”, the claim verbiage of claim 1 is directed to the embodiment as disclosed in Figures 16a and 16b of the Applicant’s Original Disclosure. The Applicant’s Specification discloses that the counter-rotating single-blades 20 and 21 differ from the 
The corresponding depending claims are rejected as being dependent on the independent claim 1. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5, 8, 13, and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim verbiage “a hinge which supports substantially free movement for positive angles, which are upward angles, of the single-blades and which blocks movement for zero or negative angles, which are downward angles, of the single-blades” is indefinite. It is unclear how the hinge is able to provide substantially free movement for positive angles and block movement for zero or negative angles. The Applicant’s Specification fails to provide support on how hinge is solely able to block movement for zero or negative angles. Thus, it is unclear how the claimed hinge is able to perform the aforementioned claim functions. 
The corresponding depending claims are rejected as being dependent on the independent claim 1.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 8, are rejected under 35 U.S.C. 103 as being unpatentable over LeGrand, III et al. (US 9334049, hereinafter: “LeGrand”) in view of Capanna (US 6340133).
In reference to Claim 1
LeGrand discloses:
A rotor for a hybrid aerodyne (200, 400, 500) having a fuselage (“fuselage”, Col. 8, ll. 1-4; 45-48) with a roll axis (roll axis of the aerodyne 200, 400, 500) and provided with a fixed wing (202, 404, 502) and a rotary wing (102, 502, 504) suitable for being held stationary in cruising flight of the aerodyne, the rotor having a radius R and being configured for producing lift by rotating around a mast axis (axis of rotation about 108) during a stage of vertical flight and for being held stationary and stored longitudinally during a stage of cruising flight (“FIG. 1B depicts the single blade propeller 102 in the horizontal flight configuration at the completion of the transition. In such a configuration, the second propulsion system may establish the aircraft in horizontal flight, thereby producing apparent wind. The single blade propeller 102 may weathervane in the wind, 
an active blade (104) that generates the lift of the rotor during rotation (Col. 3, ll. 14-25); 
a first portion (see annotated Figure 1 of LeGrand) that carries said active blade (104) and that constitutes a connection between the active blade (104) and a rotor mast (108); and 
a second portion (see annotated Figure 1 of LeGrand) that carries said counterweight (106) and that constitutes a connection between the counterweight (106) and said rotor mast (108), 
said active blade (104) having a length along its span direction which is less than the radius R of the rotor; 
said first portion (see annotated Figure 1 of LeGrand) carrying the active blade (104) being a portion that is structurally rigid, 
said first portion (see annotated Figure 1 of LeGrand) carrying as an assembly the active blade (104) presenting a cross-section of aerodynamic profile having zero or almost zero lift when the rotor is in rotation, 
said first portion (“the first portion” as shown annotated Figure 1 of LeGrand) and said active blade (104) being constituted as an assembly,

wherein the rotor comprises at least two of the at least one single-blade (102, 506) that are substantially identical and rotate in opposite directions (Fig. 5), (Col. 8, ll. 15-42; Fig. 5); and 
wherein during cruising flight, each single-blade is stopped and locked longitudinally in such a manner that the single-blades are aligned along an axis parallel to the roll axis of said fuselage (see position 210 in Fig. 2; Col. 5, ll. 40-51) and that the counterweight (106) of each single blade is oriented towards the front of the aerodyne and the active blade (104) is oriented towards the rear of the aerodyne, substantially in the direction of the roll axis of the aerodyne, and that, during vertical flight, the at least two of the single-blades (106, 506) rotate in opposite directions at an angular speed from an initial zero position, which is said longitudinally stopped position. (Col. 4, ll. 3-35).
LeGrand discloses each of the single-blade may be a variable speed (Col. 3, ll. 21-25); however, LeGrand does not explicitly discloses the single-blades rotate in opposite directions at the same angular speed from an initial zero position.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In this case, although LeGrand is silent regarding the single-blades rotating at the same angular speed, LeGrand discloses each of the single-blade may be a variable speed (Col. 3, ll. 21-25). From this, it is clear that LeGrand anticipated varying the angular speed of the single-blades, which demonstrate that the speed of the single blade is a result effective variable. Therefore, it would be reasonable to achieve the same angular speed for each of the single-blades as claimed.
	LeGrand discloses that each of the at least one single-blade (102, 506) rotate about a respective one of axes of rotation that are longitudinally spaced apart along an axis parallel to the roll axis of the fuselage (Fig. 5). In addition, LeGrand disclose that the single-blades can be mounted on various planes such as a plane on the fuselage and the number of single-blades can vary (“In other embodiments, the single blade propellers 506 may be mounted on a different plane than the primary propulsion system 502,” Col. 8, ll. 31-33; “each of the single blade propellers 506 is directly coupled to and driven by a motor 508. The motors 508 may be mounted on VTOL aircraft 500. In some embodiments, the motors 508 may be mounted inside the VTOL aircraft 500, for example, inside a wing and/or in a fuselage,” Col. 8, ll. 43-48; Fig. 5). 
	However, LeGrand is silent on the two of the at least one single-blade are longitudinally spaced apart along the roll axis of the fuselage. 

Since LeGrand discloses that the number of single-blade can vary, and the location of the single-blades can vary as mentioned above (Col. 8, ll. 26-49), and Capanna teaches two single-blades (1) that are substantially identical and rotate about a respective one of axes of rotation that are longitudinally spaced apart along the roll axis of the fuselage (Col. 4, ll. 20-67; Fig. 1b, 2b, 5b, 6b), it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the mount location the two single-blades of LeGrand by locating them longitudinally spaced apart along the roll axis of the fuselage as taught by Capanna for the purpose of mounting the blades on the fuselage of the aircraft longitudinally spaced apart to aid in controlling the vertical take-off and landing of the aircraft.


Examiner’s Note: The term hinge is interpreted as being “a jointed device or flexible piece on which a door, gate, shutter, lid, or other attached part turns, swings, or moves; or that on which something is based or depends; pivotal consideration or factor.” as defined by dictionary.com. Therefore, the motor (112) of LeGrand can be considered a hinge since it turns or moves the rotor blade (102, 506).  

    PNG
    media_image1.png
    947
    727
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1A of LeGrand, III et al. (US 9334049).
In reference to Claim 2
LeGrand as modified by Capanna discloses:

In reference to Claim 3
LeGrand as modified by Capanna discloses:
The rotor according to claim 1. In addition, LeGrand discloses said second portion (see annotated Figure 1 of LeGrand) carrying the counterweight (106) is substantially analogous to the first portion (see annotated Figure 1 of LeGrand) carrying the active blade (104) in that it is structurally rigid and of cross-section of aerodynamic profile presenting zero or almost zero lift when the rotor is in rotation (Col. 3, ll. 14-36; Fig. 1A, 1B).
In reference to Claim 4
LeGrand as modified by Capanna discloses:
The rotor according to claim 3. In addition, LeGrand discloses a length of the second portion (“the second portion” as shown in annotated Figure 1 of LeGrand) carrying the counterweight (106) along the common longitudinal axis (axis along 104) is substantially equal to a length of the first portion (“the first portion” as shown in annotated Figure 1 of LeGrand) carrying the active blade (104) (Fig. 1A, 1B).

In reference to Claim 5
LeGrand as modified by Capanna discloses:
The rotor according to claim 1. In addition, LeGrand discloses the second portion (“the second portion” as shown in annotated Figure 1 of LeGrand) carrying the 
In reference to Claim 8
LeGrand as modified by Capanna discloses:
The rotor according to claim 1. In addition, LeGrand discloses the first and second portions (“the first and second portion” as shown in annotated Figure 1 of LeGrand), one (“the first portion” as shown in annotated Figure 1 of LeGrand) carrying the active blade (104) and the other (“the second portion” as shown in annotated Figure 1 of LeGrand) carrying the counterweight (106), are secured to each other and form a single structure that is both rigid and aerodynamically profiled so as to avoid generating aerodynamic lift in rotation, while also being hinged about the transverse axis intersecting exactly at the axis of rotation of the rotor. (Col. 3, ll. 14-36; Fig. 1A, 1B).
Claims 13 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over LeGrand, III et al. (US 9334049, hereinafter: “LeGrand”) in view of Capanna (US 6340133) as applied to claim 1 above, and further in view of Apkarian (US 20170233069).

In reference to Claim 13
LeGrand as modified by Capanna discloses:
The rotor according to Claim 1. In addition, LeGrand discloses a pitch of the active blades (104) of each of the at least two of the single-blades (102) is adjusted 
LeGrand as modified by Capanna is silent on rotors which are used for stabilization.
Apkarian teaches a vertical take-off and landings aircraft which utilizes rotors (192) as stabilization system to control roll and pitch movements [0086] (Fig. 5).

Based on the teaching of LeGrand and Apkarian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the stabilization system of LeGrand by replacing with the rotors for stabilization as taught by Apkarian for the purpose of stabilizing the vertical take-off and landing aircraft, in particular the pitch and roll movements of the aircraft.
In reference to Claim 24
LeGrand discloses:
A hybrid type aerodyne (200, 300, 400,0500), provided with the rotor (102, 504, 506) according to claim 1, for vertical flight, and with the fixed wing (“wing”, 404, four post wings on which the rotor 504 are disposed; Fig. 2-5), supported by the fuselage (“fuselage”, Col. 8, ll. 1-4; 45-48), and fitted with stabilizer systems (“control management system”; Col. 7, ll. 4-11) (“406 flight control surface” Col. 8, ll. 9-14) at the end(s) of the fuselage in order to control roll and pitching movements of the aerodyne, 
LeGrand as modified by Capanna is silent on rotors which are used for stabilization.
Apkarian teaches a vertical take-off and landings aircraft which utilizes rotors (192) as stabilization system to control roll and pitch movements [0086] (Fig. 5).

Based on the teaching of LeGrand and Apkarian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the stabilization system of LeGrand by replacing with the rotors for stabilization as taught by Apkarian for the purpose of utilizing an alternative well-known structures used for stabilizing the vertical take-off and landing aircrafts.
In reference to Claim 25

LeGrand as modified by Capanna and Apkarian discloses:
The aerodyne according to claim 24. In addition, LeGrand as modified by Capanna and Apkarian rotors (192, Apkarian) of stabilization are used for controlling the pitch and roll of the aircraft ([0086], Fig. 5, Apkarian).
LeGrand as modified by Capanna and Apkarian is silent on each of the rotors of stabilization is made in substantially the same manner as a main vertical flight lift rotor, such that each of said rotors of stabilization is one single-blade with a counterweight. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/David E Sosnowski/SPE, Art Unit 3745